Title: To Thomas Jefferson from Thomas Munroe, 5 May 1808
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     5th. May 1808
                  
                  T Munroe contrary to his expectations finds that the $20,000 Drawn 28 ulto. will probably be out on Saturday, in consequence of some large payments which he did not expect would have been called for so soon—He therefore respectfully submits to the President whether it may not be as well to give a warrant for a further sum before his departure, say for $10000.
               